Citation Nr: 0924785	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic organic 
disability manifested by brain damage (claimed as pugilistic 
dementia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from March 1953 to March 
1956.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for chronic organic 
disability manifested by brain damage (claimed as pugilistic 
dementia) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claimed stressors are related to combat, 
there is no clear and convincing evidence to the contrary, 
and the claimed incidents are consistent with the 
circumstances, conditions, or hardships of his service.

2.  The appellant's diagnosis of PTSD has been related to in- 
service stressors.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1131, 1154(b), 5103(a), 5103A, 5107 (West 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
July 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant of the evidence peculiar to claims for PTSD.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is harmless error because the claims 
were subsequently readjudicated in February 2007 and April 
2009.  VA sent the appellant Statements of the Case and a 
Supplemental Statement of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
As such, the appellant was afforded due process of law.  The 
appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA 
notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records are unavailable presumably because they were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  Under the circumstances, the Board recognizes 
its heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt in cases where 
records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).

VA treatment records have been associated with the claims 
folder along with private treatment records and letters 
reflecting a private medical opinion.  VA afforded the 
appellant an opportunity to appear for a hearing.  A VA 
examination has not been conducted for either PTSD or organic 
brain disability (dementia).  A VA examination for aid and 
attendance (or housebound status) was conducted in April 
2008.  A copy of the report is associated with the claims 
folder.  In view of the grant of service connection for PTSD 
based on the evidence of record, a VA examination is not 
necessary.  The claim for organic brain disability is the 
subject of the remand portion of this decision and, as 
discussed therein, requires a VA examination prior to 
consideration of the claim.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

Service Connection

The appellant seeks service connection for PTSD.  In order 
for a claim for service connection for PTSD to be successful 
there must be: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1999).  If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required - provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

In this regard, the Board observes that the appellant's DD 
Form 214 shows that he served on active duty from March 1953 
to March 1956, during the Korean War.  His primary specialty 
was as a combat engineer and he was assigned to the 3rd 
Battalion, 38th Infantry.  He was awarded the National 
Defense Service Medal, the United Nations Service Medal, and 
the Korean Service Medal.

Statements from the appellant and his wife reflect that the 
appellant served as part of the 1343 Engineer Sea Battalion 
from July 1953 to July 1954 during his period of service in 
Korea and that he specialized in weapons capable of piercing 
armored vehicles at short range.  It was reported that he saw 
dead bodies and was subject to sniper and grenade attacks.  
It was further reported that he witnessed the shooting of 
many fellow soldiers.  It was also reported that he helped 
gather dead and wounded bodies during and after heavy 
gunfire.  It was indicated that the appellant could not 
recall the names or dates of certain events due to his 
current mental difficulties associated with dementia.  The 
appellant reported that he was located near the 38th 
parallel.

The Court has held that the corroboration of every detail, 
including the veteran's participation in the claimed 
stressor, is not required.  See Suozzi v. Brown, 10Vet. App. 
307 (1997).  In Suozzi, the Court stressed that the veteran 
cannot be detached and protected from events that affected 
his company.  In this case, the appellant has reported 
various experiences as stressors while serving as a combat 
engineer, as discussed above.  Resolving any doubt in the 
appellant's favor, the Board finds that it is likely that the 
appellant's claimed stressors are related to combat, there is 
no clear and convincing evidence to the contrary, and the 
claimed incidents are consistent with the circumstances, 
conditions, or hardships of his service.  Accordingly, the 
Board finds that his lay statements, alone, establish the 
occurrence of these claimed events.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1).

Additionally, a review of the evidence of record reflects 
that there is competent evidence diagnosing PTSD and linking 
that diagnosis to stressors associated with active service in 
Korea as a combat engineer.  Specifically, letters dated 
April 2005, July 2007, and September 2009 from A. Hasssan, 
M.D., reflect a diagnosis for PTSD due to traumatic 
experiences associated with the appellant service as a combat 
engineer.  These experiences included having a couple buddies 
killed.


The Board recognizes that the appellant's dementia coupled 
with the loss of his service records has presented challenges 
to the substantiation of the claim.  Therefore, the Board 
assigns greater weight to the anecdotal information from the 
appellant's spouse and that recorded in the evaluation by Dr. 
Hassan.

Weighing the evidence of record, the Board finds that the 
evidence supports entitlement to service connection for PTSD.


ORDER

Service connection for PTSD is granted.


REMAND

With respect to the claim for service connection for chronic 
organic disability manifested by brain damage, the Board 
finds that additional evidentiary development is necessary.

The evidence of record includes medical record dated as early 
as 2005 showing diagnoses for dementia.  Also, the evidence 
of record includes lay statements from the appellant's spouse 
reflecting that the appellant participating in boxing during 
his active service.  She reports that the appellant's 
dementia is related to brain injury from punches to the head 
during service.  There are no service records available and 
no buddy statements corroborating that the appellant boxed in 
service.  However, there is nothing in the record to suggest 
that the appellant's spouse is not credible in her report 
that the appellant boxed during active service and it is 
reasonable to believe that he told her this during their long 
marriage.

Additionally, the Board observes that there are inconsistent 
etiological references in the medical record.  A September 
2005 VA treatment record along with an April 2005 private 
evaluation by Dr. Hassan shows diagnoses for pugilistica 
dementia (boxer's dementia).  Whereas, on VA examination in 
April 2008, the diagnosis was for dementia due to vascular 
disease and Alzheimer's disease.  The record further reflects 
that the appellant had hypertension and lacunar strokes in 
November 2003.

In view of the above, a VA neurological examination to 
ascertain the etiology of dementia is necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold 
is low when considering whether there is an indication that a 
disability or persistent or recurring symptoms of a 
disability may be associated with the veteran's service); see 
also Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court 
held that an examination must be conducted where the record 
before the Secretary (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of disease and 
(2) indicates that those symptoms may be associated with his 
active military service).

The case is REMANDED for the following development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant should be scheduled for a 
VA neuro/psychiatric examination to 
ascertain the etiology of his dementia, 
if shown.  All necessary testing should 
be performed and all appropriate 
diagnoses rendered.  Dementia due to a 
history o0f boxing must be ruled in or 
out.  All opinions must be supported by a 
complete rationale.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  Thereafter, 
the case should be returned to the Board for further 
appellate review, if otherwise in order. The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  By this REMAND, the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


